DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, line 3, the phrase “the tool head further comprises an insert receptacle” renders the claim vague and indefinite since this same exact limitation was previously recited at line 5 of claim 1 and is therefore redundant.
In regard to claim 8, the term “the tool body” lacks positive antecedent basis.
In regard to claim 12, the term “an insert receptacle of the tool head” renders the claim vague and indefinite since claim 1 recites “the tool head comprises an insert receptacle” and therefore it is unclear if the term in question of claim 12 is the same “insert receptacle” recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202015106160 to Sheck in view of JP 2000-157137 to Ra or Drapeau 8,567,114.
In regard to claims 1-2, Sheck discloses a handle (7-10); a tool head (2, 3); at least one adhesive layer (5); the tool head comprises a fastening surface (22) and an adhesive insert (elastic element 4), a proximal end (6) and a distal end (4); the tool head extending between the proximal and distal end (see Fig. 1); the handle (at 8) being rotatably connected to the tool head at the proximal end (6); the at least one adhesive layer (5) being removably attached to the distal end of the tool head (4; there may be layers 5 with the exposed layer being removable from an adjacent attached layer; see paragraph 0011 of the translation), wherein the at least one adhesive layer (5) is positioned opposite the handle (7-10) along the tool head (see Figs. 1, 3) and on the adhesive insert (5 is on 4), wherein the adhesive insert is welded and/or firmly glued to the tool head and the at least one adhesive layer may comprise several adhesive films with an exposed adhesive film adhered to the next unused adhesive film (see paragraph 0011 of the translation), but does not disclose the tool head comprising an insert receptacle.  Ra or Drapeau disclose a handle (1 OR 2); a tool head (2-4 OR 1) comprises an insert receptacle (defined by 2-4 in Fig. 1 OR 16-17) traversing into the 
In regard to claim 3, Sheck and Ra or Drapeau disclose the insert receptacle laterally traversing into the tool head (see Fig. 1 of Ra; see Figs. 2, 4 of Drapeau).

In regard to claim 5, Sheck and Ra or Drapeau disclose the insert receptacle (4 of Ra; inwardly extending ledges of 1 that partially form 16 in Fig. 2 of Drapeau) and the adhesive support insert (left and right edges of 7 of Ra; left and right edges of 6 in Fig. 2 of Drapeau) each comprise a pair of guide tracks (see Figs. 1A-B of Ra; see Fig. 2 of Drapeau); the pair of guide tracks of the insert receptacle being oriented parallel to each other and positioned opposite each other along the insert receptacle (see Figs. 1A-B of Ra; see Fig. 2 of Drapeau) ; the pair of guide tracks of the adhesive support insert being oriented parallel to each other and positioned opposite each other along the adhesive support insert (see Figs. 1A-B of Ra; see Fig. 2 of Drapeau); and the pair of guide tracks of the adhesive support insert being configured to interface with the pair of guide tracks of the insert receptacle, wherein the pair of guide tracks of the adhesive support insert slides along the pair of guide tracks of the insert receptacle (see Figs. 1A-B of Ra; see Fig. 2 of Drapeau).
In regard to claim 6, Sheck and Ra or Drapeau disclose a locking mechanism (engagement between 4 and left and right edges of 7 of Ra in Fig. 1B; 12 of Drapeau); and the adhesive support insert being releasably constrained within the insert receptacle through the locking mechanism.
In regard to claim 8, Sheck discloses the handle (7-9) being hingedly connected (via 6, 8) to the tool body/head (2, 3).

In regard to claim 10, Sheck discloses the joint portion of the handle being a ball (6); and the joint portion of the tool head being a socket (8).
In regard to claim 11, Sheck and Ra or Drapeau discloses the tool head (2, 3 of Sheck; 2-4 of Ra; 1 of Drapeau) having a rectangular shape at the distal end (see Fig. 2 of Sheck; see Fig. 1A of Ra; see Figs. 1-4 of Drapeau).
In regard to claim 12, Sheck and Ra or Drapeau discloses the tool head being laterally symmetrical (see Figs. 1, 3 of Sheck; see Figs. 1A-B; see Figs. 2, 4 of Drapeau), wherein a lateral direction is oriented perpendicular to a sliding direction of an adhesive support insert (6-8 of Ra; 6, 13 of Drapeau) relative to an insert receptacle (defined by 2-4 in Fig. 1 of Ra; 16-17 of Drapeau) of the tool head.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202015106160 to Sheck in view of JP 2000-157137 to Ra or Drapeau 8,567,114 as applied to claim 1 above, and further in view of Graham 4,126,959 or Young 2008/0040967 or Forbes 78,950.
Sheck and Ra or Drapeau do not disclose the tool head being tapered outward from the proximal end to the distal end.  Graham, Young, and Forbes disclose a tool head (14 OR 14, 14a OR E, F) being tapered outward from the proximal end to the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202015106160 to Sheck in view of JP 2000-157137 to Ra or Drapeau 8,567,114 as applied to claim 1 above, and further in view of Frisch 6,178,687 or JP 2004-261106 to Nishibori.
Sheck and Ra or Drapeau do not disclose the tool head comprises a spiderweb embellishment pattern; and the spiderweb embellishment pattern being distributed across the tool head between the proximal end and the distal end.  Frisch and Nishibori disclose a spiderweb embellishment pattern (see Fig. 3 and col. 2, lines 12-16, wherein the spider web may be drawn on the substrate for additional visual cues to flying insects OR see 11 in Figs. 1-2 and page 2, lines 5-6 of the translation, wherein the cobweb-like drawing 11 is effective in attracted winged insects) on an insect catching tool (web 38 with stick adhesive thereon OR capture sheet 1 with adhesive supply A coated thereon).  It would have been obvious to one of ordinary skill in the art to modify the tool head of Sheck and Ra or Drapeau such that it comprises a spiderweb embellishment pattern .  
Claims 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau 8,567,114 in view of DE 202015106160 to Sheck.
In regard to claims 1-2, Drapeau discloses a handle (2); a tool head (1); at least one adhesive layer (5); the tool head comprises an insert receptacle (16-17), a proximal end (upper end of 1) and a distal end (lower end of 1); the tool head extending between the proximal and distal end (see Fig. 2); the handle being connected to the tool head at the proximal end (see Fig. 1); the at least one adhesive layer (5) being removably attached to the distal end of the tool head (1; 5 on 6, 13 may be removed from 16-17 via 4), wherein the at least one adhesive layer (5) is positioned opposite the handle (2) along the tool head (see Figs. 1-2) and on the adhesive insert (6, 13); an adhesive support insert (6, 13); the insert receptacle traversing into the tool head at the distal end (see Fig. 2); the adhesive support insert comprises a body (6, 13), a proximal surface (13), and a distal surface (lower surface of 6); the body of the adhesive support insert (6) extending between the proximal surface and the distal surface of the adhesive support insert (see Fig. 2); and the adhesive support insert (6, 13) being removably positioned into the insert receptacle (via 4), wherein the at least one adhesive layer is positioned opposite the tool head along the adhesive support insert when the adhesive support insert is positioned within the insert receptacle (see Fig. 2), but does not disclose the handle being rotatably connected to the tool head at the proximal end.  Sheck discloses a handle (7-10); a tool head (2, 3); at least one adhesive layer (5); the tool head comprises a fastening surface (22) and an adhesive insert (elastic element 4), 
In regard to claim 3, Drapeau discloses the insert receptacle laterally traversing into the tool head (see Figs. 2, 4 of Drapeau).
In regard to claim 4, Drapeau discloses the adhesive support being slidably positioned into the insert receptacle (see col. 3, lines 47-54 & col. 4, lines 17-23 of Drapeau).

In regard to claim 6, Drapeau discloses a locking mechanism (12 of Drapeau); and the adhesive support insert being releasably constrained within the insert receptacle through the locking mechanism.
In regard to claim 8, Drapeau and Sheck discloses the handle (7-9 of Sheck) being hingedly connected (via 6, 8 of Sheck) to the tool body/head (2, 3 of Sheck).
In regard to claim 9, Drapeau and Sheck discloses the handle comprises a handle body (7, 9, 10 of Sheck) and a joint portion (8 of Sheck); the tool head further comprises a joint portion (6 of Sheck); the joint portion of the handle (8 of Sheck) being terminally connected to the handle body (at upper end of 7 in Fig. 3 of Sheck); the joint portion of the tool head (6 of Sheck) being centrally positioned on the tool head at the proximal end (see Figs. 1-3 of Sheck); the joint portion of the handle being rotatably connected to the joint portion of the tool head (see Fig. 3 of Sheck).

In regard to claim 11, Drapeau and Sheck disclose the tool head (2-4 of Ra; 1 of Drapeau; 2, 3 of Sheck) having a rectangular shape at the distal end (see Fig. 1A of Ra; see Figs. 1-4 of Drapeau; see Fig. 2 of Sheck).
In regard to claim 12, Drapeau and Sheck disclose the tool head being laterally symmetrical (see Figs. 2, 4 of Drapeau; see Figs. 1, 3 of Sheck), wherein a lateral direction is oriented perpendicular to a sliding direction of an adhesive support insert (6, 13 of Drapeau) relative to an insert receptacle (16-17 of Drapeau) of the tool head.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau 8,567,114 in view of DE 202015106160 to Sheck as applied to claim 1 above, and further in view of Graham 4,126,959 or Young 2008/0040967 or Forbes 78,950.
Drapeau and Sheck do not disclose the tool head being tapered outward from the proximal end to the distal end.  Graham, Young, and Forbes disclose a tool head (14 OR 14, 14a OR E, F) being tapered outward from the proximal end to the distal end (see Figs. 1, 2, 4A-B OR see Figs. 1-2 OR see Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to modify the tool head of Drapeau and Sheck such that it is tapered outward from the proximal end to the distal end in view of Graham or Young or Forbes in order to provide a tool head which both can more evenly distribute the stress forces it experiences with its gradual size increase when a user attempts to catch insects on surfaces by pressing the at least one adhesive layer upon them and to .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau 8,567,114 in view of DE 202015106160 to Sheck as applied to claim 1 above, and further in view of Frisch 6,178,687 or JP 2004-261106 to Nishibori.
Drapeau and Sheck do not disclose the tool head comprises a spiderweb embellishment pattern; and the spiderweb embellishment pattern being distributed across the tool head between the proximal end and the distal end.  Frisch and Nishibori disclose a spiderweb embellishment pattern (see Fig. 3 and col. 2, lines 12-16, wherein the spider web may be drawn on the substrate for additional visual cues to flying insects OR see 11 in Figs. 1-2 and page 2, lines 5-6 of the translation, wherein the cobweb-like drawing 11 is effective in attracted winged insects) on an insect catching tool (web 38 with stick adhesive thereon OR capture sheet 1 with adhesive supply A coated thereon).  It would have been obvious to one of ordinary skill in the art to modify the tool head of Drapeau and Sheck such that it comprises a spiderweb embellishment pattern distributed across the tool head between the proximal and distal ends in view of Frisch or Nishibori in order to provide visual cues for attracting insects.  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA